 Case 17-01115     Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37      Desc Main
                               Document     Page 1 of 50


                     UNITED STATES BANKRUPTCY COURT
                                 FOR THE
                       DISTRICT OF MASSACHUSETTS


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
BOSTON GRAND PRIX, LLC,                                     Chapter 11
      Debtor                                                Case No. 16-12574-MSH

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

GARY W. CRUICKSHANK, Chapter 7 Trustee,
    Plaintiff
v.                                                          Adv. P. No. 17-1115-JNF
GEORGE R. ROBERTS COMPANY,
    Defendant

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                             AMENDED MEMORANDUM

I. INTRODUCTION

      The matter before the Court is the Complaint filed Gary W. Cruickshank, the

Chapter 7 Trustee (the “Plaintiff” or the “Trustee”) of Boston Grand Prix, LLC (the

"Debtor" or “BGP”), against the Defendant, George R. Roberts Company (the

"Defendant," "GRRC," or "Roberts"), to avoid two allegedly preferential transfers made

by checks payable to GRRC in the total amount of $278,326.63. Specifically, the Trustee

commenced this Adversary Proceeding against GRRC by filing the Complaint on

September 13, 2017 seeking to avoid and recover two allegedly preferential transfers

made by the Debtor to GRRC in the amounts of $128,326.63 (Check No. 1051) and

$150,000.00 (Check No. 1042), pursuant to 11 U.S.C. §§ 547, 550, and 551. GRRC filed its


                                           1
 Case 17-01115     Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                               Document     Page 2 of 50


Answer to the Complaint on October 10, 2017. On May 18, 2018, GRRC moved for partial

summary judgment with respect to two defenses it raised in its Answer to the Plaintiff’s

Complaint. On August 21, 2018, the Court granted in part and denied in part the

Defendant’s Motion for Partial Summary Judgment, granting judgment to GRRC on its

new value defense under 11 U.S.C. § 547(c)(4) in the amount of $99,330.00, and denying

summary judgment with respect to its ordinary course defense under 11 U.S.C. § 547(c)(2)

due to “the discrepancy in the evidence regarding application of Check No. 1051 to

Invoice No. 56246 in the amount of $136,928.63 or to Invoice No. 56343 in the amount of

$128,326.63." See Cruickshank v. George R. Roberts Co. (In re Boston Grand Prix, LLC),

No. 16-12574-MSH, 2018 WL 4030731, at *11 (Bankr. D. Mass. Aug. 21, 2018).

      Following the Court's August 21, 2018 decision, the parties filed their Joint Pretrial

Statement, and the Court scheduled a trial. In addition to the triable issue of GRRC’s

ordinary course of business defense under 11 U.S.C. § 547(c)(2) pertaining to Check No.

1051 and Check No. 1042, GRRC asserted an affirmative defense under § 547(c)(1),

seeking to reduce its preference exposure by $73,632.00 as a contemporaneous exchange

for new value, and, in addition, it asserted a defense under § 547(c)(4) seeking to reduce

its exposure owing to subsequent new value by another $10,384.00, in addition to the

subsequent new value of $99,330.00 which this Court determined GRRC advanced in its

August 21, 2018 decision.

      The Court conducted the trial on January 28, 2019 and January 29, 2019 at which

four witnesses testified and over 49 exhibits were introduced into evidence, as well as 69

exhibits proffered by the Plaintiff that were relied upon by his expert witness. The Court

                                            2
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                 Document     Page 3 of 50


now makes its findings of fact and conclusions of law in accordance with Fed. R. Bankr.

P. 7052.

II. UNDISPUTED FACTS

       The Court paraphrases the undisputed facts set forth in the Joint Pretrial

Statement. The Debtor commenced this case by the filing of a voluntary Chapter 7

petition on July 5, 2016 (the “Petition Date”). The Chapter 7 Trustee was appointed on

July 6, 2016.

       GRRC is a Maine corporation with a principal place of business at 192 Biddeford

Road, Alfred, Maine 04002. GRRC manufactures precast and custom concrete products

for residential and commercial customers. Stephen Ray (“Ray”) is its president and

oversees its day-to-day business operations, which in 2015 and 2016 included its business

relationship with the Debtor.

       On or about May 18, 2015, BGP entered into an agreement captioned IndyCar®

Series 2016-2020 Event Agreement-Street Corner with IndyCar, LLC. On or about May 14,

2015, BGP entered into an Agreement for the Conduct of Professional Automobile Racing in

Downtown Boston with the City of Boston. In connection with its agreements with

IndyCar, LLC and the City of Boston, the Debtor purchased concrete barriers from GRRC.

The Debtor intended the barriers to be used for its construction of the Boston Grand Prix

race track.

       Pursuant to a Proposal and Purchase Order, the Debtor agreed to purchase, and

GRRC agreed to manufacture and deliver, three types of custom-made barriers in the

following quantities: 2,200 straight barriers; 100 radius barriers; and 110 pit barriers, and

                                             3
 Case 17-01115       Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37     Desc Main
                                Document     Page 4 of 50


the Debtor agreed to pay to GRRC $944.00 for each straight barrier; $979.00 for each

radius barrier; and $675.00 for each pit barrier.

       GRRC received Check No. 1005 from BGP in the mail on March 23, 2016, in the

amount of $44,144.00. GRRC applied Check No. 1005 to Invoice No. 56213, dated March

7, 2016. Invoice No. 56213 was in the same amount as the check. Check No. 1005 was not

paid within 90 days of the Petition Date.

       GRRC received Check No. 1025 from BGP in the mail on April 2, 2016, in the

amount of $133,399.00. GRRC applied Check No. 1025 to Invoice No. 56267, dated March

28, 2016. Invoice No. 56267 was in the same amount as the check. Check No. 1025 was

not paid within 90 days of the Petition Date.

       GRRC received Check No. 1051, dated April 20, 2016, in the mail on April 22, 2016.

GRRC deposited Check No. 1051 into its bank account that same day. Check No. 1051 in

the amount of $128,326.63 cleared the Debtor’s bank account on April 25, 2016.

       GRRC picked up Check No. 1042, dated April 21, 2016, from BGP’s office in

Boston, Massachusetts on April 22, 2016 and it deposited it into its bank account that

same day. Check No. 1042 in the amount of $150,000.00 cleared the Debtor’s bank account

on April 25, 2016.

       Check No. 1051 and Check No. 1042 were issued by the Debtor on or within 90

days of the Petition Date. GRRC applied Check No. 1042 in the amount of $150,000.00 to

Invoice Nos. 56138, 56148, 56157, 56174 and 56197.

       GRRC held claims against BGP at the time that it received Check Nos. 1042 and

1051. GRRC held claims against BGP at the time that Check Nos. 1042 and 1051 cleared

                                             4
    Case 17-01115     Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37          Desc Main
                                 Document     Page 5 of 50


BGP’s bank account. In addition, Check Nos. 1042 and 1051 were made payable to GRRC

and were paid to or for the benefit of GRRC.

          The payments can be summarized as follows:

          Check No.   Invoice Date Received        Clear Date    Amount          Days: Invoice
                                                                                 To Receipt
          1005        03/07/16       3/23/16       3/24/16       $48,144.00 1    16
          1025        3/28/16        4/2/16        4/05/16       $133,399.00 2   5
          1051        4/13/16        4/22/16       4/25/16       $128,326.63 3   9
          1042        1/29-2/26/16   4/22/16       4/25/16       $150,000.00     56-84

GRRC issued the following fourteen (14) invoices to BGP:

                                Invoice Date                    Invoice Amount
    Invoice #
    56138                       1/29/2016                       $28,084.00
    56148                       2/5/2016                        $42,126.00
    56157                       2/12/2016                       $34,102.00
    56174                       2/22/2016                       $14,042.00
    56197                       2/26/2016                       $78,234.00
    56213                       3/7/2016                        $48,144.00
    56231                       3/14/2016                       $80,240.00
    56246                       3/19/2016                       $136,928.63
    56267                       3/28/2016                       $133,399.00
    56290                       3/31/2016                       $108,275.13
    56343                       4/13/2016                       $128,326.63
    56383                       4/18/2016                       $109,046.50
    56434                       4/25/2016                       $108,324.00
    56495                       4/30/2016                       $56,168.00




1   This amount corresponds to the amount of Invoice No. 56213.

2   This amount corresponds to the amount of Invoice No. 56267.

3 This amount corresponds to the amount of Invoice No. 56343. The Trustee contends
that Check No. 1051 was applied to Invoice No. 56246 in the amount of $136,928.63,
leaving a balance of $8,602.00. In that event, the Invoice Date to Check Delivery Date was
34 days.
                                               5
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                Document     Page 6 of 50


       The barriers delivered by GRRC were not secured by an otherwise avoidable

security interest. The Debtor did not make any otherwise unavoidable transfers to or for

the benefit of GRRC on account of any delivered barriers. The Debtor’s bank account

balances on April 22, 2016 for all three of its accounts totaled at least $1,303,048.87. BGP

cancelled the Boston Grand Prix race on April 29, 2016.

III. FACTS ADDUCED AT TRIAL

       A. The Trustee

       The Trustee testified that he employed professionals to assist him in performing

his duties as trustee, including collecting and reducing to money property of the

bankruptcy estate and commencing actions to avoid preferential and fraudulent

transfers. He stated that as a result of his efforts to date, he is holding approximately

$566,000.00. As part of his duties, the Trustee testified that he has reviewed and continues

to review the claims register, noting that the total of unsecured claims is approximately

$9 million and that none of them are objectionable, except one filed by “IndyCar.” With

respect to administrative expenses, the Trustee testified that, to date, those expenses will

exceed $600,000.00 and that the Massachusetts Department of Revenue holds a priority

claim of $3,115.00.   With those figures in mind, the Trustee stated “the maximum

dividend I would see with no administrative expenses would be slightly less than nine

percent.”   He added:     "If the administrative expenses are allowed in amounts as

discussed, it’s two to three percent."




                                             6
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                Document     Page 7 of 50


       B. Stephen J. Ray

       Ray, the president of GRRC since 2015, testified about his thirty years of experience

in the precast cement business and as an employee of GRRC. Having served as an outside

sales representative, dispatcher, estimator, and vice-president of operations, he was very

familiar with the business operations of GRRC. As president, he testified that he was in

charge of “the financial well-being of the company, the sales and estimating, project

management and plant . . . production, as well as a division called “The Step Guys.” He

stated that the controller, the plant manager, three project managers, and a general

manager reported to him.

       Ray testified that, in September of 2015, he communicated with an individual by

the name of Tony Cotman (“Cotman”) at a company identified as NZR Consulting

(“NZR”) about bidding on special race barriers. According to Ray, BGP had engaged

NZR to acquire all the items necessary to be able to construct the race course. Based upon

conversations and meetings with Cotman and others, GRRC prepared a quote for

manufacturing the concrete barriers needed by BGP. According to Ray, the task required

reaching out to suppliers and developing systems and procedures for manufacturing and

reinforcing the concrete race barriers because GRRC had never produced that specific

type of product. Although it produced jersey barriers, the ones required by BGP were

larger and heavier than jersey barriers.

       On or around November 20, 2015, NZR accepted GRRC’s proposal. On November

30, 2015, Ray emailed Cotman and Brian Hughes (“Hughes”) at NZR, stating: “We are

working hard to get the submittal package together for you and we are getting very close

                                             7
    Case 17-01115     Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                 Document     Page 8 of 50


to ordering over a $100,000 worth of items. I would appreciate receiving a contract from

you (or the Grand Prix Of [sic] Boston) or simply a signed copy of our final quote before

I commit sending PO’s out for that amount of money.” 4         Ray testified that the dollar

value of the project to GRRC was approximately $2.2 million and that it was “by far the

largest project” it had ever undertaken. Because of the size of the project, Ray testified

that “it was really important that our terms of the agreement were net 30 days,”

particularly in view of the “significant cash outlay up front.”

         Shortly after the email exchanges, GRRC received a purchase order from BGP

signed by John Casey (“Casey”), as chief financial officer. The Purchase Order referenced

the two-page quote submitted by Adam Foster on behalf of GRRC to BGP. As noted

above, BGP agreed to pay $944.00 for each standard precast concrete barrier (2,200

sections); $979.00 for each “’Curved’ R-25” or radius barrier (100 sections), and $675.00

for each pit barrier (100 sections). According to Ray, the manufacturing of the different

types of barriers required different forms.

         Ray testified that the payment terms which BGP accepted were “Net 30 days (with

credit approval)” or “within 30 days of the date of the invoice.” 5 Ray stated that, although




4These items referenced by Ray, included “anchor bolts, some L-shaped anchor bolts,
galvanized.” He added: “There were eight that were required per barrier. There were
special cables that were to be cast in the ends of each barrier, six in each barrier. There
was reinforcing cages . . . that we ended up purchasing as opposed to making ourselves.
There was three-inch diameter PVC pipe that had to be cast, one piece into each barrier,
as well as the forms themselves.”

5   Ray elaborated:

                                              8
    Case 17-01115   Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                 Document     Page 9 of 50


BGP was a new company, he made every effort to ascertain its credit worthiness so GRRC

could meet its obligations to its employees and vendors, a task hampered because BGP

was a new entity. 6 Moreover, he testified that GRRC incurred substantial costs including

production costs ($13,000.00 to $14,000.00 per day) and delivery costs (approximately

$600.00 per delivery). The costs absorbed by GRRC to perform the contract put a

substantial strain on its cash flow, particularly as it was drawing on a line of credit.

        After acquiring the forms and items such as the galvanized anchor bolts, GRRC

began manufacturing the race blocks in January of 2016 as all the blocks had to be

delivered a week before Labor Day as the race was scheduled for the Labor Day weekend.

Indeed, it began making rolling deliveries of the blocks, which weighed approximately

9,400 pounds, in January of 2016 to a Massport site in Boston, Massachusetts.

        Ray testified that GRRC kept daily delivery logs, as well as so-called “pick tickets”

printed from sale orders that would be entered into the company’s computer system.

According to Ray,

        Pick tickets would then be put together, along with a load check sheet that
        would then be provided, given to the driver. We have a driver’s board. It
        would be -- the two sheets would be hung up there and so the driver would


        [W]e had the meeting at my office with Mr. Hughes and Mr. Perrone [a
        former officer of BGP] in our proposal, as we -- the quote that you’re
        looking at here in this exhibit. When we presented him with that, I
        highlighted the net 30 days on that and told him that that was going to be
        very important because we were a small company and in order to be able
        to continue operations, production and delivery, we would need to get paid
        in a timely fashion.

6Ray did not perform any credit checking with respect to the credit worthiness of Casey
or his predecessor, Mark J. Perrone (“Perrone”), although he confirmed Perrone’s
experience organizing grand prix races.
                                              9
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 10 of 50


       be able to take those, go out and load his truck or have his truckload, as the
       case may be, and then that check sheet would be used. After he was loaded,
       he would come back to the office and the dispatcher or myself or kind of
       any -- anybody in the office that had been trained would go out and check
       the load to make sure they had everything on it they were supposed to have
       on.

Ray explained that the pick tickets were “basically a vehicle by which we can let the

driver know what they are to load on their truck and deliver,” while the check sheet was

designed to make sure that the driver did not make a mistake and load an incorrect

product when leaving the yard.

       It was GRRC’s regular business practice to maintain the delivery logs and pick

tickets. Because the BGP project was so large, GRRC produced a spread sheet to track

deliveries based on the quantity of each type of block to be delivered, as well as the name

of the driver and the date of the delivery. Specifically, the spread sheet contained the

date of deliveries, the number of straight, radius, and pit blocks shipped, the number of

blocks left to ship per type of block, and the identity of the driver or “Casco” which was

a contractor engaged by GRRC to make deliveries for GRRC to Boston. Indeed, the

drivers sometimes made two trips in one day. Thus, by way of example, on March 18,

2016, GRRC made 8 separate trips from Alfred, Maine to Boston and delivered 42 straight

race blocks; on April 20, 2016, it made five separate trips from Alfred, Maine to Boston

and delivered 26 straight barriers; on April 21, 2016 it made five separate trips and




                                            10
    Case 17-01115   Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                               Document      Page 11 of 50


delivered another 26 straight barriers; and on April 22, it again made five separate trips

and delivered another 26 straight barriers. 7

        Explaining how GRRC could deliver so many race blocks in a day, Ray testified

about how drivers made two trips per day. In instances of multiple trips, the drivers

would leave Maine early in the morning around 4:30 a.m. After delivering the race blocks

to BGP’s lot, they would leave Boston around 6:30 or 7:00 a.m., return to GRRC premises

in Maine, reload, and then make a second delivery leaving Maine around noon so as to

arrive in Boston around 2:00 to 2:30 p.m. Thus, on April 22, 2016, there were two

afternoon deliveries of 11 straight race blocks to BGP. In this regard, BGP never made

any requests regarding the timing or quantity of deliveries.

        Ray also testified that, because GRRC was making so many deliveries to BGP each

week commencing in March 2016, he reached out to NZR suggesting that GRRC bill BGP

once per week. He stated: “what we decided to do was to bill on Mondays or the first

day after for . . . the blocks delivered the previous week. I think there was one exception

in there. It was the day my controller was out, so we . . . actually billed for a Monday

following that previous week. . . .” Ray testified that he approved “every single invoice”

that was submitted to BGP and other GRRC customers.




7The invoice amount for the April deliveries of 78 straight barriers would have been
$73,632.00 (78 x $944.00). Between April 25, 2016, and April 29, 2016, GRRC delivered
105 race blocks to the Debtor with a value of $99,330.00. As noted above, this Court
entered partial summary judgment in favor of GRRC with respect to its new value
defense under 11 U.S.C. § 547(c)(4) in the amount of $99,330.00. See In re Boston Grand
Prix, LLC, 2018 WL 4030731, at *11.
                                            11
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37           Desc Main
                               Document      Page 12 of 50


      Ray explained how invoices were created noting that the “Ship Date” on the

invoice did not reflect the actual dates that blocks were delivered, although the

supporting documents attached to the invoice, namely pick tickets and inspection forms,

reflected the delivery dates and the 30-day invoice term. Ray testified that it received a

total of four payments from BGP.

      Ray testified that he had communications with BGP prior to receiving a first

payment from BGP on March 23, 2016. Indeed, Ray testified that he traveled to Boston

on March 17, 2016 to meet with Casey and to “request payment and . . . [the] . . . need .

. . [for] . . . prompt payments, remind him of the net 30 terms, both on our invoices and

on the quote that we provided and requested that he get a check out to us, and this is the

check that we received after that conversation.” Ray also indicated that he called and

emailed Casey about payments usually either prior to or as a follow-up to an email.

      On March 18, 2016, Ray left a voicemail for Casey and also emailed him, stating

the following:

      It was a pleasure to meet you yesterday! The Grand Prix of Boston really
      seems to be picking [up] steam and promises to be a great event! We are
      proud to be a partner in this tremendous production. Per our conversation
      yesterday, we are a small company and have really put ourselves out there
      to get the production going so that we could be assured that we are going
      to have all the blocks needed made in time for the race. The cash we have
      invested into the forms and products made so far, have really put a tight
      clamp on our cash flow. I waited to send this email until our mail was
      delivered today. We did not get the check today that you sent in the mail.
      So for now there are three invoices that are over 30 days old: Invoice #56138 for
      $28,084, Invoice #56148 for $42,126 and Invoice #56157 for $34,102. There is
      another invoice (#56174 for $14,042.00) that will be 30 days old this coming week.
      Please confirm as soon as you can the amount of the check that was cut and
      mailed and let me know when we can expect the next payment. Thank you!


                                             12
    Case 17-01115   Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 13 of 50


(emphasis supplied). 8

        On March 23, 2016, GRRC received Check No. 1005, dated March 22, 2016, by

FedEx from the Debtor in the amount of $48,144.00. Ray emailed Casey to let him know

that GRRC had received the check and that older invoices, totaling $198,588, remained

unpaid, as well as to request additional payments. GRRC applied Check No. 1005 to

Invoice No. 56213, dated March 7, 2016, which related to the delivery of 48 straight blocks.

Check No. 1005 was the first payment GRRC received from BGP.

        Ray testified that after emailing Casey on March 23, 2016 he called him and left a

message requesting payment. Shortly thereafter, GRRC received by mail, on April 2,

2016, Check No. 1025, dated March 31, 2016, from BGP in the amount of $133,399.00 to

which an invoice in that amount was attached. 9 Ray sent Casey an email asking Casey if

BGP wanted GRRC to apply Check No. 1025 to the older outstanding invoices or to the

invoice that was included with the payment, even though Invoice No. 56267 was not due.

In an email to Casey dated April 4, 2016, Ray observed that “[a]s you can see, the amount

we received would pay the (4) oldest invoices completely and partially pay Invoice

#56197 dated 2/26/16.” The Statement attached to the email reflected the following:




8 The length of time between the invoice date and the check delivery date was 16 days;
the length of time between the invoice date and the date the check cleared was 17 days.
At the time GRRC applied this payment to invoice number 56213, there were five older
invoices outstanding totaling $196,588.00 (56138, 56148, 56157, 56147 [sic], and 56197).

9 GRRC applied Check No. 1025 to Invoice No. 56267, dated March 28, 2016, in the amount

of $133,399.00.
                                            13
 Case 17-01115       Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37      Desc Main
                               Document      Page 14 of 50




 Date             Invoice #     Debits        Days Past      Credits       Balance
                                              Due
 1/29/2016        56138         28,084.00     36                           28,084.00
 2/5/2016         56148         42,146.00     29                           42,126.00
 2/12/2016        56157         34,102.00     22                           34,102.00
 2/22/2016        56174         14,042.00     12                           14,042.00
 2/26/2016        56197         78,234.00     8                            78,234.00
 3/14/2016        56231         80,240.00                                  80,240.00
 3/19/2016        56246         136,928.63                                 136,928.63
 3/28/2016        56267         133,399.00                                 133,399.00
 3/31/2016        56290         108,275.13                                 108,275.13



At the time Ray caused that Statement to be prepared, there was a balance due on the

BGP account of $655,430.76, excluding the payment of $133,399.00.

         Ray sent another email to Casey on April 13, 2016 about the allocation of the

payment and asking him when the next payment would be made. Not hearing from

Casey, GRRC applied the payment of $133,399.00 to Invoice No. 56267 in the same

amount. 10 In the meantime, GRRC’s controller, on April 2, 2016, observed in an email to

Ray: “Something hinky is going on.” Ray testified that GRRC was at peak production at

the time, reiterating that it was incurring $13,000.00 to $14,000.00 per day in production

costs and $3,000.00 to $4,000.00 in shipping costs.

         On April 19, 2016, in an email to Hughes at NZR, Ray asked to be kept posted

about a change in the delivery destination in Boston for the blocks and, knowing that his

office was adjacent to Casey’s office, added: “I haven’t heard from John. There is now



10   The date of Check No. 1025 was March 31, 2016.
                                             14
 Case 17-01115       Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                                 Document      Page 15 of 50


$280,357.63 that is 30 old or older [sic]. We need some money soon. Anything you can

do is appreciated.” One day later, on April 20, 2016, in an email to Hughes, Ray reiterated

his concern, noting “Looks like payment isn’t an issue unique to GRRC," and advised

Hughes that he had left a message for Casey. Ray testified that he wanted to let BGP

know that GRRC would stop production or even discontinue shipments until it received

payment. Ray conveyed that position to Casey in an email dated April 20, 2016. Indeed,

he stated that he would drive to Boston to pick up a check and sit down with Casey or

anyone on his staff “to work out a payment schedule.” Not hearing from Casey, Ray sent

another email on April 21, 2016, urging Casey to address his April 20, 2016 email and

respond.

         Following Ray’s emails, Casey eventually returned his calls, and Ray and Casey

conversed on April 21, 2016. Casey advised Ray that he had sent a check to GRRC in the

approximate amount of $128,000.00. In response, Ray indicated that he need another

$150,000.00 to continue production. Because Ray had planned to be in Boston on April

22, 2016 to assess a new lot to make sure trucks had appropriate access for deliveries, Ray

told Casey to hold the check and he would pick it up.

         Ray, in fact, picked up a check in the amount of $150,000.00 in the morning of April

22, 2016. 11 GRRC also received Check No. 1051 in the amount of $128,326.63 in the mail

on April 22, 2016. According to Ray, that check arrived at GRRC’s office at approximately

10:30 or 11:00 a.m. Casey, on behalf of the Debtor, included Invoice No. 56343 in the



11   GRRC made five deliveries on April 22, 2016.

                                              15
 Case 17-01115       Doc 111      Filed 05/10/19 Entered 05/10/19 13:29:37    Desc Main
                                  Document      Page 16 of 50


amount of $128,326.63 in the package he sent containing Check No. 1051. Thus, the

amount of Check No. 1051 matched the amount of Invoice No. 56343, dated April 13,

2016, which was not yet due. GRRC deposited the check on April 22, 2016 and applied

the payment to that invoice. 12

         In an email to Casey, dated April 25, 2016, however, Ray told him that GRRC

applied Check No. 1051 in the sum of $128,326.63 to invoice No. 56246 in the amount of

$136,928.63, leaving a balance due of $8,602.00 and that it applied Check No. 1042 in the

amount of $150,000 to the oldest five invoices as follows:

         Invoice # 56138 for $28,084.00    Paid Complete
         Invoice # 56148 for $42,126.00    Paid Complete
         Invoice # 56157 for $34,102.00    Paid Complete
         Invoice # 56174 for $14,042.00    Paid Complete
         Invoice #56197 for $78,234.00     Paid $31,464.00, leaving a balance of
         $46,588.00 – This invoice was due on March 27th

Ray testified that, with respect to Check No. 1051, it was applied to Invoice No. 56343 and

that his representation to Casey was an error. He explained: “I did that in error. My . . .

controller actually posted it against a particular invoice that he sent.” GRRC’s accounts

receivable trial balance, dated December 6, 2016, shows that GRRC applied BGP’s Check

No. 1051 to Invoice No. 56343, dated April 13, 2016. 13 Ray testified that information on

the trial balance was inputted on the computer contemporaneously with the invoices by

GRRC’s controller. The trial balance also showed that Check No. 1042 in the amount of




12   Check No. 1051 cleared the Debtor’s bank account on April 25, 2016.

13The Plaintiff contends that GRRC may have changed their postings after the race was
canceled.
                                             16
 Case 17-01115       Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 17 of 50


$150,000.00 was applied to the oldest outstanding invoices, leaving a balance on the fifth

invoice of $46,588.00 (i.e., Invoice No. 56197 in the amount of $78,234.00).

       According to Ray, on April 29, 2016, he received a telephone call from Hughes at

NZR, and learned that the race had been canceled. Ray then called Casey “regarding

payment, as I had been doing throughout . . . the project,” leaving a message. Ray

eventually spoke with Casey who represented he would get back to Ray about a payment

schedule the following week.

       Ray testified that upon learning of the cancellation he spent time putting

information together, trying to figure out how much was owed and contacting GRRC’s

corporate attorney and the owner of the company. He also testified that he was unaware

that a license was required from “IndyCar” to conduct the race until shortly before the

race was canceled.

       In a letter dated May 3, 2016 from Ray to Casey, Ray advised him that GRRC had

“suspended all production activity of the race blocks, based on the news that the Race

has been cancelled.” While noting that GRRC would resume production if an alternative

site was found for the race, Ray summarized “where things stand in terms of invoicing,

payment and production.” He listed “the dollars and invoices” owed to GRRC as

follows:

       Over 30 days old and due now                            $243,705.13
       Due on 5/13/16 – Invoice #56434                         $128,326.63
       Due on 5/18/16 – Invoice #56383                         $109,046.50
       Due on 5/25/15 – Invoice #56434                         $108,324.00
       Due on 5/30/16 – Invoice #56495                         $ 56,168.00



                                            17
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37          Desc Main
                                Document      Page 18 of 50


In addition, Ray made a notation on a copy of an Invoice No. 56434 transmitted to BGP

as follows:

       Due Date:     5/13/2016
       Paid:         $0
       Due:          $128,326.63

Moreover, Ray made a notation on Invoice No. 56246, which was in the amount of

$136,928.63 as follows:

       Due Date:             4/8/2016
       Paid:                 $128,326.63
       Due:                  $8,602.00

       After April 22, 2016, GRRC did not receive any more checks from BGP. Ray was

very concerned about payments and sent Casey an email just before midnight on April

29, 2016 noting that BGP owed it “a lot of money” and asking for the courtesy of a reply.

Casey never responded.

       C. The Expert Witnesses

              1. Mark F. Stickney

       Mark F. Stickney (“Stickney”), a principal in the firm of Spinglass Management

Group, which provides, among other things, forensic accounting, financial advisory, and

restructuring services, testified about the Debtor’s solvency. Stickney prepared a balance

sheet showing the Debtor was solvent on April 25, 2016. The balance sheet set forth total

assets of $31,596,932.82 [sic], including cash (i.e., $1,245,737.00), “Sponsorship

Receivable” (i.e., $7,151,950.00), Deposits (i.e., $487,500.00), Prepaid Expenses (i.e.,

$5,554,900.00), Fixed Assets (i.e., $1,297,471.00) and an Event License (i.e., $15,859,375.00).

It also set forth total liabilities of $13,773,447.00 comprised of Accounts Payable (i.e.,

                                              18
 Case 17-01115        Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37          Desc Main
                                Document      Page 19 of 50


$3,029,190.00) and Deferred Revenue (i.e., $10,744,257.00). 14 According to Stickney, in a

footnote to the Balance Sheet (Schedule A to his Report), “the Value of the License to hold

the event for 5 years was calculated based on the net present value of the budgeted cash

flow,” using a 50% discount rate “to account for the risk associated with the event.”

       Stickney did not perform a present value calculation to the annual cash flow before

applying a discount. He stated: “all of those discounts are included in the 50%.” Stickney

admitted that he did not conduct any research to determine that the 50% rate was the

appropriate rate, but testified that “the equity was still positive with a very low or zero

net present value.”

       Stickney testified that he used the date of April 25, 2016 because that was the date

the last payment cleared. He also stated that he used projections because, as of April 25,

2016, the race had not been canceled. He testified that the budget was based on “a

business plan describing the opportunity, which included budgetary information that

went out in a number of a months for this race.” He treated BGP as a going concern

business because the race had not been canceled. In other words, the cancellation of the

race on April 29, 2016 did not affect his analysis.

       Stickney also included in his report an exhibit of BGP’s actual cash flow as of April

25, 2016, as well as its projected cash flow through September 2016 based upon the budget

for the race. Stickney testified that his projection of $8,150,210.00 in cash at the end of the




14 Stickney stated that Deferred Revenue “represented the -- the cash that came in and the
-- all the other transactions that -- that would not be recognized as revenue until -- until
the race took place, until they were earned.”
                                              19
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 20 of 50


race affected his solvency analysis. He admitted that “the cash flow assumes that -- that

the race will move forward as outlined in the -- in the budgets that we received, with --

with the actual as of April that we compiled as the starting point.”

       Stickney testified that he examined QuickBooks prepared by the Trustee’s

accountant, as well as the Debtor’s bank statements. With respect to the category of

“Sponsorship Receivable,” he stated that it represented “sponsors that have been

identified as -- as contributing that -- where the cash has not yet come in yet.”

       Stickney opined that the Debtor was solvent on April 25, 2016 based upon his

balance sheet analysis.

       On cross-examination, Stickney was unable to identify the person that prepared

BGP’s budget upon which he relied in forming his opinion and he did not know what the

source documents were that were used in preparing the budget. He also admitted that

he did not compare the projections for 2016 against the other financial information that

he received from the Trustee to test the projections against what he believed were actuals.

He admitted that his main assumption was that the race would occur as planned.

Stickney also admitted that if the race did not occur as planned BGP was insolvent.

       BGP required intellectual property licenses from IndyCar under the IndyCar®

Series 2016-2020 Event Agreement to conduct the race and it was required to pay a so-called

sanction fee of $487,500.00. In the IndyCar agreement, BGP was obligated to obtain a

significant amount of insurance coverage. Stickney admitted that the Debtor lacked the

funds needed to pay for the insurance on April 25, 2016 and was in default under its

agreement with IndyCar.

                                            20
 Case 17-01115      Doc 111      Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                                 Document      Page 21 of 50


       Stickney recognized that the Debtor was also required to obtain numerous and

various permits and licenses from the City of Boston at an estimated cost of $4,235,878.00.

He admitted that the Debtor was not in compliance with its contract with the City of

Boston. Moreover, Stickney admitted that he was unaware that the City of Boston

Conservation Commission had rejected BGP’s application for a permit and he did not

take into account the requirements that BGP post letters of credit. Nevertheless, he

insisted that the absence of licenses and permits did not affect his opinion that the Debtor

was solvent because the discount rate he applied accounted for “the overall risk.” He

elaborated:

       The discount rate incorporates risk of execution and budgetary misses and
       that type of thing and the start-up nature of it -- of the race. But
       fundamentally the race wasn’t cancelled and if assets were written down
       every time there’s a bunch of defaults, we’d be writing down assets in
       almost every case that I come across. That’s influenced by -- I mean, in the
       IRS to take a deduction it has to be definitive. FASBE [sic] takes into account
       a lot of different factors, not just one or two defaults. And I personally have
       been in literally over hundreds of situations where there’s a -- seas of
       defaults with secured creditors and threatening to -- with the vendors
       threatening to stop shipping and somehow the -- the company can get
       forbearance or extensions and navigate its way out of that.

Stickney did agree, however, that BGP would be insolvent if it could not conduct the race

and that he did not analyze whether BGP had the ability to conduct the race.

              2. Craig Jalbert

       The Plaintiff’s expert, Craig Jalbert (“Jalbert”), a Fellow in the American College

of Bankruptcy, testified about his extensive background as a certified insolvency and

restructuring advisor as well as about his memberships in numerous professional

organizations. In his report, Jalbert listed 27 sources of information about BGP that he

                                             21
 Case 17-01115     Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                              Document      Page 22 of 50


reviewed to prepare his report, including newspaper stories appearing in the Boston Globe

and the Boston Herald, and information available on websites such as motorsport.com,

including 1) the Indy CarSeries 2016-2012 Event Agreement; 2) the Letter of Intent, dated

December 18, 2015, which the Debtor executed with the City of Boston, the Massachusetts

Department of Transportation, the Massachusetts Bay Transportation Authority, the

Massachusetts Convention Center Authority, and the Massachusetts Port Authority

regarding reports, plans, permits, and licenses; 3) the License Agreement between the

City of Boston and BGP requiring $4,235,878.00 for both a Force Account and a letter of

credit prior to the commencement of construction; 4) an April 12, 2016 Event License

Agreement executed by BGP and the Massachusetts Convention Center Authority, which

required a letter of credit in the sum of $5,280,00.00; 5) a Memorandum of Understanding,

dated April 13, 2016, between BGP and the Massachusetts Port Authority which required

a Force Account payment of $1,180,332.00 on May 1, 2016 and a letter of credit in the sum

of $3,081,966.00; 6) a License Agreement, dated April 13, 2016, between the Massachusetts

Department of Transportation and the Massachusetts Bay Transportation Authority, on

the one hand and the Debtor on the other, which required a Force Account payment of

$650,172.00 and a letter of credit for estimated costs in the amount of $1,100,000.00; and

7) the denial of a permit from the City of Boston Conservation Commission, which

occurred no later than April 22, 2016. According to Jalbert, the denial of the permit

“effectively blocked BGP from building parts of the race course because of new climate

change regulations and flood zones. Without this permit, the licenses could not be

issued and, therefore, the Indy Car race could not be run.” (emphasis in original).

                                           22
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                               Document      Page 23 of 50


Jalbert added that all of the agreements with the various City and state agencies had

significant insurance requirements, that, in his experience, the underwriting process to

obtain such insurance would have required extensive and lengthy efforts by both BGP

and insurance companies, and that he was unaware of any such efforts having been

made, and that “[t]here was no evidence that anything except the minimum insurance

requirement were ever met.” Jalbert concluded:

       At no time in the process had BGP secured the necessary permits and
       licenses or an Event Title Sponsor. Further, there is no evidence that BGP
       had the funds to pay the necessary fees and costs to obtain the required
       permits and licenses as required, therefore there were multiple material
       breaches of the Indy Car Agreements as of April 1, 2016.

       Additionally, local papers and reports were replete with negative
       information all indicating that the race was likely to never happen,
       particularly due to environmental and community concerns and activities.

. Based upon his extensive review of documents, Jalbert concluded that on April 22, 2016,

the date on which GRRC received two checks form BGP (as opposed to April 25, 2016 the

date the checks cleared), 15 “there was zero possibility that the race was going to be run

over Labor Day weekend of 2016.” Jalbert testified that his opinion as to solvency would

be the same regardless of the date. He emphasized that BGP lacked “the wherewithal to

obtain the necessary licenses and permits to ever run the race.” Based upon his analysis,

Jalbert opined that BGP was insolvent as of April 22, 2016 and remained grossly insolvent

at all times through the date of the filing of the bankruptcy petition. He testified:

       There were so many issues with this company, with its ability to obtain its
       -- the permits, to manage its cash, and there’s more, I’m sure, if I had enough

15The Court concludes that for the purposes of Jalbert’s analysis and opinion, the three
day difference is immaterial.
                                             23
 Case 17-01115     Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                              Document      Page 24 of 50


      time to think about it. There’s not one -- there’s nothing anywhere that I
      saw that would lead me to believe that Boston Grand Prix could have
      turned that around.

He elaborated:

      On March 1, Grand Prix -- Boston Grand Prix, LLC was to have an event
      title sponsor. It didn’t have that. By some date prior to April 22, and I don’t
      know the exact date, it was to have insurance in place. It was supposed to
      have all of the permits and licenses, including environmental, in place.
      Construction was supposed to begin May 1. Granted, there was a -- there
      was a request to delay that to May 5, a five-day delay. But to my knowledge,
      there’s no contract anywhere for someone who’s going to construct the race
      course. . . .

              [O]n April 25, if we use Mr. Stickney’s numbers, the company has
      total cash on hand of $1,245,737. Before May 1 the -- and before they could
      get the final permits issued, they had to get the environmental issue
      resolved, which on April 20, just two days prior, the Conservation
      Commission for the City of Boston -- I know they use different language,
      but effectively denied, at least temporarily, the environmental permit as of
      that date. They had two million dollars that they needed to pay for the force
      accounts with the various governmental authorities. The two million
      dollars was to be matched with another 13 or 14 million dollars’ worth of
      bonds, which had to be in place on May 5 before the final -- could be final
      issues could be resolved. Those two -- those -- the sum of those two
      numbers, roughly 15 million dollars is the cost that the city -- the
      Convention Center, Mass Port and the MBTA were to incur in just the first
      year of the race for which that 15 million dollars the budget has $200,000
      for. So they were going to have to come up with all that -- all those monies
      by May 1, the insurance by May 1, the bonding in place by May 1. They
      hadn’t had a title sponsor by April 22 or 25 or for that matter July 5th.

      You -- we can go document by document, meeting by meeting. There’s --
      oh, they changed management. I don’t know exact date. March or April of
      2000 -- you know, sometime early on 2016. They went through -- the CEO
      left and they – and Mr. Casey was promoted from CFO to CEO. They never
      prepared a financial statement. They didn’t file any payroll tax returns.
      They didn’t even have anyone on payroll, even though they treated them
      as employees. I could go on and on and on with this -- this enterprise had




                                            24
 Case 17-01115        Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                                 Document      Page 25 of 50


         no chance of delivering this race on the weekend of Labor Day in 2016. And
         I knew that on April 22. 16

         Jalbert observed that there was no balance sheet available from BGP so that he

chose to use Stickney’s report as a starting point for his analysis, which he then adjusted

in a number of different ways and for a number of different reasons. For example, Jalbert

adjusted the Sponsorship Receivables from $7,151,950.00 to ($5,438,400.00) as those

receivables should have been deferred because the funds were not earned until the race

occurred. In addition, Jalbert eliminated a category of assets for Prepaid Expenses in the

sum of $5,554,900.00 because “they should be written off and charged to the profit and

loss as a negative because there was never going to be a benefit or never going to be a

revenue that would have offset them in the matching principle.”

         Although Stickney valued the Debtor’s license at $15,859,375.00, Jalbert valued it

at zero, testifying that “[i]f the race is never going to run, then there is no event license.”

Jalbert testified that he rejected Stickney’s assumption that the race was going to run for

the next five years, noting that every year BGP would have to go through the licensing

and permitting processes. Thus, based upon his adjustments, Jalbert concluded that the

total asset value for the Debtor was $4,652,690.00.

         To determine liabilities, Jalbert testified that he examined all proofs of claim filed

in the Debtor’s bankruptcy case as well as its schedules of liabilities to determine when

the liabilities arose and what they were as of April 22, 2016. He concluded that the




16   Jalbert defined as a prepayment method for certain anticipated City and State services.

                                               25
 Case 17-01115       Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                                 Document      Page 26 of 50


accounts payable were $2,552,630.00, an amount $476,560.00 less than $3,029,190.00, the

figure used by Stickney.         Jalbert included as a liability advanced ticket sales of

$2,025,082.00. According to Jalbert, the Debtor had raised that sum of money but it

should have been considered deferred revenue and had to be recognized as a liability as

of the date of the insolvency test. He also included as liabilities a sponsorship refund of

$1,363,500.00 and an IndyCar sanction fee of $4,312,500.00 which was payable regardless

of whether the race was run. He concluded that total liabilities were $10,453.761.00.

       In sum, Jalbert, unlike Stickney, did not use a going concern balance sheet test to

determine solvency. He stated that “in my opinion, this wasn’t a going concern.” He

concluded BGP was insolvent by $5,801,071.00 on April 22, 2016 and “remained insolvent

at all times until the filing date on July, 2016.”

IV. POSITIONS OF THE PARTIES

       A. Insolvency

              1. The Plaintiff

       The Plaintiff contends that he established his prima facie case that the payments

made by Check Nos. 1051 and 1042 on April 22, 2016 are voidable under 11 U.S.C. §

547(b)(1)-(5). Specifically, the Plaintiff asserts that the April 22, 2016 payments were paid

from funds held in BGP’s bank account and thus constituted transfers of property of the

Debtor for purposes of subsection 547(b). In addition, the Plaintiff contends that the April

22, 2016 payments were made to GRRC, a creditor of the Debtor, as Check No. 1042 in

the amount of $150,000.00 and Check No. 1051 in the amount of $128,326.63 paid debts

incurred before April 22, 2016 and that those two payments were made on account of an

                                              26
 Case 17-01115         Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37      Desc Main
                                 Document      Page 27 of 50


antecedent debt owed by the Debtor to GRRC before the April 22, 2016 payments were

made. Moreover, the Plaintiff asserts that, pursuant to 11 U.S.C. § 547(f), BGP was

presumptively insolvent in the ninety days prior to the petition date, the payments were

made within the 90 days prior to the petition date, which commenced on April 6, 2016

and ran through the petition date of July 5, 2016, and the payments enabled GRRC to

receive more than it would have received if (i) the case were a case under Chapter 7; (ii)

the April 22, 2016 payments had not been made, and (iii) GRRC received payment of its

debt to the extent provided by the provisions of the Bankruptcy Code.

       The Trustee asserts that he established that even without considering payments

for administrative claims, the distribution to unsecured creditors in this case will be less

than 9% and that, if his estimates of administrative fees also are considered, the

distribution will be significantly less in the range of 2-3%. Citing Hoffinger Indus., Inc.

v. Bunch (In re Hoffinger Indus., Inc.), 313 B.R. 812 (Bankr D. Ark. 2004), the Plaintiff

states that the law is well settled that unless creditors would receive a 100% payout, “’any

unsecured creditor who receives a payment during the preference period is in a position

to receive more than it would have received under a Chapter 7 liquidation.’” Id. at 827

(citations omitted).

       The Plaintiff also argues that GRRC failed to rebut the presumption of insolvency,

arguing as follows:

       (i) Mr. Stickney applied a going-concern value to the Debtor based upon an
       untested and unsupported assumption that going-concern value was
       appropriate solely because the race had not yet been cancelled; (ii) Mr.
       Stickney’s opinion relied principally upon a five year projection of
       unknown origin, about which he had no knowledge; (iii) Mr. Stickney

                                            27
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 28 of 50


       arbitrarily assigned a discount factor of fifty percent (50%) to an asset he
       created known as the “Event License,” based on the unreasonable
       assumption that the race would go forward for five years and despite the
       fact that he knew nothing about the projection or any of the Debtor’s actual
       financial obligations; and (iv) Mr. Stickney’s balance sheet overstated assets
       and understated liabilities in a manner contrary to the accounting
       principles upon which he claimed to rely.

Putting aside the issue of solvency, the Plaintiff asserts that because he met his burden

on all the elements of a preferential transfer at trial, the burden shifted to GRRC to prove

its affirmative defenses by the preponderance of the evidence, namely its ordinary course

defense under 11 U.S.C. § 547(c)(2), its contemporaneous exchange for new value defense

under 11 U.S.C. § 547(c)(1), and its subsequent new value defense under 11 U.S.C. §

547(c)(4).

              2. The Defendant

       GRRC contends that the Debtor was solvent on April 25, 2016. In support of its

expert’s going concern valuation and balance sheet, it noted that the Plaintiff submitted

no testimonial or documentary evidence 1) regarding why BGP canceled the race on April

29, 2016; 2) regarding “the analysis in which BGP engaged or did not engage prior to

cancelling the race on April 29, 2016;” 3) “whether BGP was going through any

turbulence in its management prior to cancelling the race;" 4) that it breached “any

agreement with IndyCar, the City of Boston, or any other public or private entity . . .;” 5)

that IndyCar, the City of Boston, or any other public or private entity called a default

under any agreement with BGP or took any other action to terminate any agreement with

BGP concerning the race; 6) that BGP failed to obtain any necessary license or permit for

conducting the race in 2016 “at any level or from any relevant governing body;” 7)

                                            28
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                               Document      Page 29 of 50


regarding “whether or not the Conservation Committee of the City of Boston issued any

environmental permits to BGP on an interim or final basis, or whether or not such permits

were required for the conducting of the Boston Grand Prix race;” 8) that BGP was

"required to obtain any environmental permit at any time from the Conservation

Committee of the City of Boston or any other entity to conduct the Boston Grand Prix

race;" 17 9) that BGP was unable to obtain any insurance coverage it desired or was

required to obtain, if any, by any entity, or that the lack of insurance played any role in

why the Boston Grand Prix race was cancelled; 10) “that BGP failed to satisfy any letter

of credit or cash requirements by the City of Boston or by any other public or private

entity at any time;” 11) “that BGP encountered any challenges in regard to designing,

constructing, or obtaining permitting for its race track;” 12) “that BGP was required to

post a bond in any amount in order to conduct the race on time,” or “that BGP failed to

post any bond that was required for the race;” 13) “that BGP was unable to meet any

obligation (financial or otherwise) that it had under any contract, license, memorandum

of understanding, or other agreement with the Massachusetts Convention Center

Authority, the Massachusetts Port Authority, the Massachusetts Department of

Transportation, or the Massachusetts Bay Transportation Authority,” or “that BGP




17It noted that no meeting minutes or other records from the Conservation Committee
were admitted at trial for the truth of the matters contained therein, including as to BGP
or any other entity.



                                            29
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                               Document      Page 30 of 50


cancelled or intended to cancel the Boston Grand Prix race as the result of any obligation

or default as to such entities at any time prior to April 29, 2016;” 14) “that BGP cancelled

the race on April 29, 2016, because of any problems with its finances, permitting,

licensing, environmental permitting, insurance, bonding, or any other issue or concern

or problem;” 15) “that BGP, NRZ, or anyone else associated with BGP planned or

intended to cancel the 2016 race at any time prior to its official cancellation on April 29,

2016, including as of April 25, 2016;” 16) “that BGP failed to secure any event hosting or

sponsorship agreement or license, including an Event Title Sponsor, that may have been

required under any agreement for conducting of the race in 2016;” 17) “that BGP did not

fully expect to conduct the race on time as scheduled in 2016 and in the four years

thereafter at any time prior to the official cancellation of the race on April 29, 2016,

including as of April 25, 2016;” 18) “that BGP lacked sufficient funds, including cash or

other capital, at any time to conduct the race as scheduled in 2016;” and 19) “that BGP

was unable to pay any debt that became due before or after April 29, 2016.”

       GRRC contends that BGP was an operating business and there was no evidence

that it was on its “deathbed,” arguing the following:

       The only admissible evidence in the record regarding BGP’s business
       operations established that BGP continued to operate its business as usual
       prior to the cancellation of the race on April 29, 2016, including as evidenced
       by: (i) Casey’s call with Ray on April 29, 2016, in which Casey proposed a
       call with Ray the next week to discuss additional payments to GRRC; (ii)
       BGP delivered two checks to GRRC on April 22, 2016, for custom-made race
       barriers that, if not used by BGP, had a very limited resale value to BGP
       because of their unique specifications and use; (iii) BGP was considering
       leasing a new storage lot for anticipated future barrier deliveries from
       GRRC as late as April 19, 2016; and (iv) BGP continued to write tens of


                                             30
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37           Desc Main
                                Document      Page 31 of 50


       thousands of dollars of checks in April 2016, including a $99,770 check to
       Massachusetts Convention Center Authority dated April 25, 2016.

In accordance with these arguments, GRRC contends that based upon Stickney’s

recreation of BGP’s balance sheet and conclusion that BGP was an operating business, it

established that BGP’s licenses to conduct the race had a value of $15,859,375.00 at a 50

percent discount rate, that its assets exceed its liabilities even if a discount rate as high as

80 or 90 percent were applied rather than the 50 percent utilized by Stickney. In its view,

it rebutted the presumption of insolvency and “Jalbert’s opinion was not supported by

the evidence at Trial.” In other words, GRRC contends that the record is devoid of “any

admissible facts on which the Court could conclude that there was a 0% chance of the

race happening as planned or that BGP was anywhere near its deathbed as of April 25,

2016 (or at any other date prior to the official cancellation).”

       B. The § 547(c) Defenses

              1. The Defendant

       With respect to its defenses under § 547(c), GRRC maintains it is entitled to

judgment as follows:

       a) judgment for $10,384.00 in subsequent new value credit pursuant to §
       547(c)(4);
       b) judgment for $73,632.00 in contemporaneous exchange new value credit
       pursuant to § 547(c)(1);
       c) judgment that Check No. 1051 in the amount of $128,326.63 is not
       avoidable in its entirety pursuant to § 547(c)(2); and
       d) judgment that Check No. 1042 in the amount of $150,000.00 is not
       avoidable in its entirety pursuant to § 547(c)(2).




                                              31
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                               Document      Page 32 of 50


       Specifically, with respect to its § 547(c)(1) defense, GRRC seeks a credit of

$73,632.00 because it delivered 78 straight barriers contemporaneously with Check No.

1051 and 1042. It argues as follows:

       Although BGP made payments to GRRC on March 23 and April 2, 2016, by
       April 20, 2016, BGP’s debt to GRRC had grown once more as a result of
       GRRC’s continued delivery of new barriers on a rolling basis. In response
       to communications from Ray on April 20 and 21, 2016, Casey called Ray on
       April 21, 2016, and promised to make two additional payments to GRRC,
       one of which Ray picked up on April 22, 2016 (Check No. 1042), and the
       other which arrived in the mail on April 22, 2016 (Check No. 1051).

       . . . GRRC delivered 26 straight barriers on April 20, 2016; 26 straight
       barriers on April 21, 2016; and 26 Straight barriers on April 22, 2016. Check
       No. 1051 was dated April 20, 2016, and received by GRRC on April 22, 2016.
       Check No. 1042 was dated April 21, 2016, and received by GRRC on April
       22, 2016. Accordingly, the delivery of the 78 new straight barriers (valued
       at $944.00 each) and the receipt of Check No. 1042 and Check No. 1051,
       which occurred within days (and even hours) of each other, were, in fact, a
       substantially contemporaneous exchange.

Citing DeGiacomo v. Draper Knitting Co., Inc., (In re Jannel Indus., Inc.), 245 B.R. 757,

760 (Bankr. D. Mass. 2000), it adds:

       based on the contemporaneous communications between Ray and Casey,
       Casey’s promise to make additional payments, GRRC’s substantially
       contemporaneous delivery of barriers in relation to such promise and
       payment of Check No. 1042 and Check No. 1051, and the parties’ broader
       understanding throughout the relationship that timely payments were
       critical, BGP intended to exchange payment through Check No. 1042 and
       Check No. 1051 to GRRC in exchange for the continued deliveries on April
       20, 21, and 22, 2016.

       With respect to its § 547(c)(2) defense, GRRC, citing Wiscovitch–Rentas v. Villa

Blanca VB Plaza LLC (In re PMC Mktg. Corp.), 543 B.R. 345 (B.A.P. 1st Cir. 2016),

recognizes that to prevail on its ordinary course defense it must establish a baseline of

past practices between itself and the Debtor and that the relevant payments were

                                            32
 Case 17-01115        Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                                Document      Page 33 of 50


ordinary in relation to these past practices. It references a list of factors that courts

consider in determining ordinary course, namely “the amount transferred, the timing of

the payment, the historic course of dealings between the debtor and the transferee, and

the circumstances under which the transfer was effected.” Id. at 358 (citations and

quotations omitted). In addition, it emphasizes that a short business relationship will not

preclude a successful defense under § 547(c)(2).

        In support of its defense, GRRC points to its net 30 days payment term and GRRC’s

practice of invoicing BGP on approximately a weekly basis during the relationship. It

also argues that Check No. 1005 and Check No. 1025 established a sufficient baseline as

both payments were made by check, paid an entire single invoice at one time, and were

received by GRRC in the mail with the invoice BGP intended to pay. It summarizes the

payments as follows:

 Check #      Invoice #    Invoice Date   Amount        Check       Check      Days to Pay
                                                        Received    Cleared
 1005         56213        3/7/2016       $48,144.00    3/23/2016   3/24/16    16
 1025         56267        3/28/2016      $133,399.00   4/2/2016    4/5/16     5


Owing to its significant startup costs and ongoing expenses, as well as the substantial size

of the contract in relation to its prior contracts, GRRC closely monitored the BGP

receivables and regularly contacted BGP to urge payment. Accordingly, GRRC asserts

that “[c]onsistent with those communications, under the specific facts of this case, the

ordinary baseline of conduct between the parties included for BGP to make payments

only after GRRC had communicated with BGP to request such payments.”




                                              33
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 34 of 50


       Based upon this baseline, GRRC contends that the timing and circumstances

establish that the debt of $128,326.63 represented by Invoice No. 56343 was incurred in

the ordinary course of affairs between BGP and GRRC and that the payment of

$128,326.63, represented by Check No. 1051, was made in the ordinary course of business

between BGP and GRRC. GRRC points to emails dated April 4, 2016 and April 13, 2016

sent by Ray to Casey, and the April 19, 2016 email sent by Ray to Hughes regarding past

due invoices, as well as Ray’s voicemail and email to Casey on April 20, 2016, followed

by another email on April 21, 2016 and a phone call on April 21, 2016 in which Casey

reported that BGP had put a check in the mail in the approximate amount of $128,000.00.

GRRC emphasizes that the repeated emails and calls were part of the usual activity

precipitating payment from BGP and did not deviate from the usual collection activities.

It also emphasizes that it did not “require or implement any payment plan or payment

terms with BGP different than the contractual terms” and it never required BGP to pre-

pay for barriers before GRRC would make a delivery, to pay cash-on-delivery for

barriers, or to pay by wire instead of by check. It summarizes its argument by noting that

it “applied Check No. 1051 to Invoice No. 56343, which was in the same amount as Check

No. 1051 and which BGP had intended to pay with Check No. 1051 by including that

invoice in the mail package with the check.” It also asserts BGP paid Invoice No. 56343

with Check No. 1051 nine days after the April 13, 2016 invoice date. Citing Miller v. Perini

Corp. (In re A.J. Lane & Co., Inc.), 164 B.R. 409, 414 (Bankr. D. Mass. 1994) (“Timely

payments made in accordance with applicable payment terms are of course the

quintessential examples of ‘normal financial relations[.]’”), it adds that the duration is

                                            34
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 35 of 50


consistent with Check No. 1005 (16 days) and Check No. 1025 (five days), and “identical

to Check No. 1005 and Check No. 1025,” because Check No. 1051 involved payment made

by check towards a single invoice at a time received through the mail.”

       GRRC also argues that Check No. 1051 also paid a debt (invoice) incurred in the

ordinary course between the parties through GRRC’s regular invoicing practices, which

did not change throughout the relationship. Thus it urges the Court to conclude that

Check No. 1051 is not avoidable in its entirety pursuant to § 547(c)(2).

       GRRC, while noting that that Check No. 1042 paid multiple invoices and that it

did not receive the check in the mail as Ray picked it up in person in Boston,

Massachusetts at approximately 8:15 a.m. on April 22, 2016, maintains that “[t]hese

changes . . . only occurred by chance, not through any other unusual collection steps

between the parties.” It points out:

       Ray did not go to Boston to demand payment in-person or for any other
       collection activity reason. And other than these innocuous circumstances,
       Check No. 1042 was paid consistent with the pre-preference period
       payments and in response to debt incurred in the ordinary course,
       including payment by check upon a request from GRRC.

       Finally, with respect to its § 547(c)(4) defense, it maintains that it received Check

No. 1042 on April 22, 2016 at approximately 8:15 a.m. when Ray picked up the check at

BGP’s office and Check No. 1051 on April 22, 2016 at approximately 11:00 a.m. when that

check arrived in the mail at GRRC’s office. In addition, it argues that the evidence

establishes that, on April 22, 2016, GRRC delivered eleven straight race barriers to BGP

at 2:30 p.m. or later. Thus, it contends that it delivered subsequent new value to BGP in

the form of 11 straight barriers valued at $944.00 each after GRRC received Check No.

                                            35
 Case 17-01115      Doc 111      Filed 05/10/19 Entered 05/10/19 13:29:37     Desc Main
                                 Document      Page 36 of 50


1042 and Check No. 1051. Accordingly, it argues it is entitled to a new value credit under

§ 547(c)(4) of $10,384.00.

              2. The Plaintiff

       With respect to GRRC’s preference defense under § 547(c)(1), the Plaintiff, citing 5

Collier on Bankruptcy, 547.04[1][a], at 547-45 (Alan N. Resnick & Henry J. Sommer, eds.,

16th 2018), McClendon v. Cal-Wood Door (In re Wadsworth Bldg. Components, Inc.), 711

F.2d 122, 124 (9th Cir. 1983), and Keydata Corp. v. Boston Edison Co. (In re Keydata

Corp.), 37 B.R. 324, 327 (Bankr. D. Mass. 1983), maintains that GRRC did not demonstrate

that the parties intended that any portion of the April 22 payments was to be

contemporaneous with the delivery of race barriers, noting that even GRRC’s “own

records show that the payments were applied to invoices for Race Barriers that were

already delivered, regardless of whether the Trustee’s or Roberts’ assertions about which

invoice was paid with Payment Three [i.e., Check No. 1051 in the amount of $128,326.63]

is considered to be correct.”

       The Plaintiff contends that GRRC failed to meet its burden that the April 22, 2016

payments were made in the ordinary course of business under § 547(c)(2)(A).

Specifically, it asserts that GRRC did not establish a baseline ordinary course of business

between the parties to which the April 22, 2016 payments can be compared. In the

Plaintiff’s view, GRRC issued invoices to BGP totaling $1,105,439.89 between January 29,

2016 and April 30, 2016, BGP made only four payments totaling $459,869.63, and, prior

to the preference period, BGP and GRRC “never established a baseline course of dealing

that was ‘ordinary.’” The Plaintiff argues:

                                              36
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                               Document      Page 37 of 50


       BGP immediately fell behind on its obligations to Roberts, failing to make
       payment within 30 days of the invoice date as required by the Contract.
       Roberts never agreed to BGP’s late payments either implicitly or explicitly.
       It protested BGP’s late payments and requested additional payments
       during the pre-Preference Period. The lack of an ordinary course of dealings
       prior to the Preference Period is further evidenced by a lack of agreement
       between Roberts and BGP as to the application of BGP’s payments to the
       invoices.

       In addition, the Plaintiff maintains that the parties’ pre-preference period and

preference period dealings differed significantly. He contends that application of BGP’s

payments by GRRC differed between the two periods, based upon the application of the

Check No. 1051 in the amount of $128,326.63 to Invoice No. 56246, dated March 19, 2016

in the sum of $136,928.63, leaving a $8,602.00 balance and resulting in an invoice date to

check delivery date period of 34 days, rather than nine computed by GRRC. In sum, the

Plaintiff asserts that “[d]espite the older, past due invoices, before the Preference Period,

BGP’s payments were applied based on the Debtor’s unilateral decision to pay new

invoices. During the Preference Period, Roberts applied the payments to the oldest

invoices.” He further argues that Ray’s testimony regarding the application of Check No.

1051 to Invoice No. 56343 in the same amount was not credible in view of his April 25,

2016 and May 3, 2016 communications in which Ray referenced application of the

payment to older invoices.

       The Plaintiff also maintains that the April 22, 2016 payments were made in

response to unusual collection efforts. The Plaintiff argues with reference to Ray’s

numerous emails as follows:

       Prior to the Preference Period, Roberts took no action to compel timely
       payments. During the Preference Period, by contrast, Roberts’ efforts to

                                             37
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                                Document      Page 38 of 50


       collect BGP’s debt were markedly more intense. In the pre-Preference
       Period, Roberts did not engage in the type of collection activities that
       occurred during the Preference Period. During the Preference Period,
       Roberts: (i) threatened to cease production, (ii) insisted that the Debtor
       make a second, larger payment in addition to the one just made, more than
       doubling BGP’s total payment in the aggregate, (iii) insisted on picking up
       a check in person, (iv) contacted a third party to seek assistance in collecting
       a check; and (v) demanded that all invoices over thirty (30) days be paid at
       once. Clearly during the Preference Period, communications from Roberts
       took on an urgency not seen prior. . . . Given the size of the Contract for
       Roberts, it is clear that each day that the Debtor’s payments exceeded 30
       days was a day that Roberts could not tolerate.

In support of his contention that there were unusual collection efforts, the Plaintiff relies

upon the April 20, 2016 email from Ray to Casey in which he noted that the sum of

$280,357.63 had been outstanding for more than 30 days, that GRRC would be stopping

production until a payment schedule could be “worked out,” and that he was driving to

Boston to pick up a check.

       Addressing GRRC’s new value defense under § 547(c)(4), namely that it is entitled

to a credit of $10,384.00 because it delivered race barriers with that value on April 22,

2016 either after it received Check No. 1051 in the mail on April 22, 2016 around 10:30-

11:00 a.m. or because Ray picked up Check No. 1042 at approximately 8:15 a.m. on that

day, the Plaintiff maintains GRRC’s records were insufficient for a determination of the

time its deliveries arrived in Boston. The Plaintiff argues that where BGP representatives

did not meet GRRC drivers, “[i]t is reasonable to infer that the Race Blocks were delivered

prior to Roberts’ receipt of the April 22, 2016 payments.”




                                             38
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                Document      Page 39 of 50


V. DISCUSSION

       A. Section 547(b) and the Issue of Insolvency

       Subject to certain exceptions, § 547(b) provides:

       The trustee may avoid any transfer of an interest of the debtor in property -

       (1) to or for the benefit of a creditor;
       (2) for or on account of an antecedent debt owed by the debtor before such
       transfer was made;
       (3) made while the debtor was insolvent;
       (4) made –
               (A) on or within 90 days before the date of the filing of the
               petition . . .;
       (5) that enables such creditor to receive more than such creditor would
       receive –
               (A) the case were a case under chapter 7 of this title;
               (B) the transfer had not been made; and
               (C) such creditor received payment of such debt to the extent
               provided by the provisions of this title.

11 U.S.C. § 547(b). The Trustee bears the burden of proving, by a preponderance of the

evidence, each of the elements identified in § 547(b) and, once the Trustee has met his

burden, the defendant bears the burden of proving any affirmative defenses set forth in

Bankruptcy Code section 547(c). See 11 U.S.C. § 547(g). See also Geltzer v. Fleck (In re

ContinuityX, Inc.), 569 B.R. 29, 33–34 (Bankr. S.D.N.Y. 2017) (citing Lawson v. Ford Motor

Co. (In re Roblin Indus., Inc.), 78 F.3d 30, 34 (2d Cir. 1996)). Once a trustee has met his

burden under § 547(b), and, in the absence of any affirmative defenses, the trustee may

recover the transferred property or its value pursuant to § 550. See In re ContinuityX, Inc.,

569 B.R. at 34 (citing 11 U.S.C. § 550).

       The only issue in dispute with respect to the elements of a preference under §

547(b) is the Debtor’s insolvency. Pursuant to 11 U.S.C. § 547(f), “the debtor is presumed

                                             39
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37          Desc Main
                                Document      Page 40 of 50


to have been insolvent on and during the 90 days immediately preceding the date of the

filing of the petition.” Moreover, for purposes of avoiding preferential transfers, “the

only measure of insolvency is balance sheet insolvency. See 11 U.S.C. § 101(32)(A)

(defining insolvency as a “financial condition such that the sum of such entity’s debts is

greater than all of such entity's property, at a fair valuation”); see also Weisfelner v.

Blavatnik (In re Lyondell Chem. Co.), 567 B.R. 55, 120 (Bankr. S.D.N.Y. 2017), aff’d, 585

B.R. 41 (S.D.N.Y. 2018) (citing In re Roblin Indus., Inc., 78 F.3d at 35).

       The Plaintiff relied upon the presumption of insolvency and the expert report and

testimony of Jalbert. GRRC relied upon the expert report and testimony of Stickney. The

Court concludes that the expert report and testimony proffered by Jalbert was

compelling, particularly where, in formulating his opinion of the Debtor’s solvency, he

demonstrated a complete and thorough understanding of the circumstances surrounding

the proposed race and the myriad permits and costs required for racing automobiles at

high speeds through the streets of South Boston. In contrast, Stickney’s testimony was

flawed and unconvincing in several respects and was not credible.

       In assessing expert testimony, the Court is mindful, that “[e]xpert opinions are not

reliable if they are not ‘based on sufficient facts or data’ or are not ‘the product of reliable

principles and methods properly applied.’” In re Lyondell Chem. Co., 567 B.R. at 112-13

(quoting Lippe v. Bairnco Corp., 288 B.R. 678, 686 (S.D.N.Y. 2003), aff’d, 99 F.App’x. 274

(2d Cir. 2004)). See also In re Rezulin Prods. Liab. Litig., 369 F. Supp.2d 398, 425 (S.D.N.Y.

2005) (rejecting expert testimony where “the plaintiffs’ experts have ignored a large

amount of information that calls many aspects of the [expert’s analysis] into question”

                                              40
 Case 17-01115       Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37             Desc Main
                                 Document      Page 41 of 50


and explaining that “any theory that fails to explain information that otherwise would

tend to cast doubt on that theory is inherently suspect”). According to the court in

Lyondell,

       [C]ourts have rejected or discredited expert testimony where an expert’s
       analysis utilizes “cherry-picked” data to distort results or produce
       misleading results. See, e.g., E.E.O.C. v. Freeman, 778 F.3d 463, 469–70 (4th
       Cir. 2015) (“‘Cherry-picking’ data is essentially the converse of omitting it:
       just as omitting data might distort the result by overlooking unfavorable
       data, cherry-picking data produces a misleadingly favorable result by
       looking only to ‘good’ outcomes.”); Barber v. United Airlines, Inc., 17
       Fed.Appx. 433, 437 (7th Cir. 2001) (“Because in formulating his opinion [an
       expert] cherry-picked the facts he considered to render an expert opinion,
       the district court correctly barred his testimony because such a selective use
       of facts fails to satisfy the scientific method . . . .”). Similarly, an expert lacks
       credibility when an underlying solvency analysis is based on projections
       that “fly in the face of what everyone . . . believed” during the time period
       in question. VFB LLC v. Campbell Soup Co., No. CIV. A. 02-137 KAJ, 2005
       WL 2234606, at *29 (D. Del. Sept. 13, 2005), aff'd, 482 F.3d 624 (3d Cir. 2007).

567 B.R. at 113.

       The Court concludes that the Plaintiff sustained his burden of establishing

insolvency by a preponderance of the evidence based upon the presumption and the

expert testimony of Jalbert. GRRC did not prove that the Debtor was solvent on April 25,

2016, the date selected by Stickney as the initial test date and the date that the two checks,

Check Nos. 1051 and 1042, cleared the bank. The Court agrees with the Plaintiff’s

contentions that Stickney’s assumptions and use of going concern valuations were

unwarranted, unsupported, and overlooked “red flags” that would have undermined his

assumptions and methodologies. In particular, the Court concludes that Stickney’s

projections “based upon the budget updated on December 15, 2016, by BGP,” were

unreliable because the Debtor’s budget was unreliable. Accordingly, the Court rules that

                                                41
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 42 of 50


Stickney’s conclusions that BGP had over $17 million in equity and that its income

statement would have presented net income of over $10 million at the conclusion of the

race do not establish that the Debtor was solvent. Indeed, he appears to have “cherry

picked” information that flew in the face of overwhelming evidence that BGP should not

have been valued as a going concern.

       GRRC criticized Jalbert’s references to various license requirements for insurance

and letters of credit. Nevertheless, based upon the litany of problems he identified from

his review of numerous documents, Jalbert correctly determined that use of a liquidation

value for the assets set forth on a recreated balance sheet was appropriate, noting that the

Debtor did not maintain organized financial records or a system to prepare financial

statements. Using as a starting point Stickney’s balance sheet dated April 25, 2016, Jalbert

made numerous adjustments “to properly reflect the value of BGP’s assets at liquidation

value, and to reflect liabilities that existed as of April 22, 2016, but that were NOT

recorded by Stickney.”

       In particular, Jalbert focused on Stickney’s position that the sponsorship

receivables were assets and his assumption that they would be collected, despite the

potential requirement of refunds or conditions that such pledges were not earned until

the race was held. Jalbert concluded that the cash received by BGP required a reserve for

refunding and a corresponding reservation or liability entry on the balance sheet to reflect

their status as contingent assets in the insolvency analysis.       Jalbert also criticized

Stickney’s treatment of prepaid expenses and the valuation of the Event License based

upon future cash flow, as well as his failure to consider circumstances such as the denial

                                            42
 Case 17-01115       Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37   Desc Main
                                 Document      Page 43 of 50


of the event permit by the Boston Conservation Commission. To repeat, Jalbert correctly

valued the Event License at zero because by April 22, 2016 it was clear the race was not

going to be held. Jalbert's conclusion that BGP was “without a doubt,” insolvent by

$5,801,071.00 on April 22, 2016 and remained insolvent up until the commencement of its

bankruptcy case was well supported by the evidence he considered and methodologies

he employed.

       Based upon the experts’ reports and their testimony, the Court gives little weight

to Stickney’s analysis. The Court concludes that Jalbert’s experience, thorough review of

relevant materials, and proper adjustments to the balance sheet prepared by Stickney

compel the conclusion that the Plaintiff sustained his burden of proof on the issue of

insolvency.

       B. GRRC’s Defenses under Section 547(c)

       Pursuant to 11 U.S.C. § 547(g), the creditor has the burden of proving the

nonavoidability of a transfer under subsection (c). Thus, GRRC has the burden of proving

its defenses under § 547(c)(1), (c)(2), and (c)(4).

              1. Section 547(c)(1)

       Section 547(c)(1) provides that “[t]he trustee may not avoid under this section a

transfer - (1) to the extent that such transfer was - (A) intended by the debtor and the

creditor to or for whose benefit such transfer was made to be a contemporaneous

exchange for new value given to the debtor; and (B) in fact a substantially

contemporaneous exchange.” 11 U.S.C. § 547(c)(1). Section 547(c)(1) is intended “to

encourage creditors to continue to deal with troubled debtors by prevent[ing] trustees

                                               43
 Case 17-01115       Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                                 Document      Page 44 of 50


from avoiding payments that were clearly intended to support a new transaction, instead

of an antecedent debt.” Campbell v. The Hanover Ins. Co. (In re ESA Envtl. Specialists,

Inc.), 709 F.3d 388, 397-98 (4th Cir. 2013), cert. denied, 571 U.S. 881 (2013) (internal

quotations omitted). According to the court in Gold v. Myers Controlled Power, LLC (In

re Truland Grp., Inc.), 588 B.R. 447 (Bankr. E.D. Va. 2018), “[t]he key question is “whether

the alleged preferential transfer diminished the debtor’s estate, i.e., whether the debtor in

fact acquired a new asset that offset the loss in value to the estate when the debtor

transferred existing assets to acquire the new asset at issue.” Id. at 458 (citing ESA Envtl.

Specialists, Inc., 790 F.3d at 398).

       GRRC’s ability to establish the defense under § 547(c)(1) turns on the intent

element of §547(c)(1)(A), specifically whether the parties’ intended that Check Nos. 1042

and 1051 to be a contemporaneous exchange for new value. According to the court in In

re Jannel Indus., Inc., 245 B.R. at 760, a case cited by GRRC, “the statute does not require

intent to apply the payment to the new value. Rather, it requires only intent to exchange

payment (on old debt) for new value. The fact that the parties intended to apply the

payment to an antecedent debt does not remove the payment from the protection of this

defense.” Id. The decision in Jannel, however, has been criticized. In Bogdanov v. Avnet,

Inc., the court stated:

       The contemporaneous exchange defense, generally speaking, protects
       transactions in which the debtor's transfer (i.e. payment) is on account of
       what might be technically described as “antecedent debt,” but debt that
       arises from the new value for which payment is being made. Payments on
       already outstanding accounts receivable, that in turn trigger the extension
       of new credit with respect to new value generally cannot be claimed by a
       creditor to be a “contemporaneous exchange,” beyond a Trustee’s

                                             44
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37         Desc Main
                               Document      Page 45 of 50


       avoidance power. In determining whether the transaction at issue here falls
       within the intended scope of § 547(c)(1), the bankruptcy court properly
       evaluated the parties’ actual intent by looking at which debt(s) Amherst
       intended to, and did, pay. Notwithstanding some authority to the contrary,
       see e.g. In re Jannel Indus., Inc., 245 B.R. 757, 759–60 (Bankr. D. Mass 2000),
       courts, as well as leading commentary in the field, generally support the
       bankruptcy court’s approach here. See, e.g., In re Dooley Plastics Co., 185
       B.R. 389, 395 (Bankr. D. Mass. 1995); In re Pearson Indus., Inc., 142 B.R. 831,
       846 (Bankr. C.D. Ill. 1992); 5 Collier on Bankruptcy ¶ 547.04[1][a], at 547–47
       (Alan N. Resnick & Henry J. Sommer, eds., 16th ed.2009).

       A debtor who, as in this case, intends to pay old invoices and a creditor who
       accepts the debtors’ payment and applies it to resolve old invoices, and then
       gives new value on a credit basis, certainly cannot be said to have
       “intended” a contemporaneous exchange as a matter of law, and will not,
       generally, succeed in preventing avoidance of the preferential payment by
       the debtor's trustee under that defense. That is not to say, of course, that
       under different factual circumstances, a court could not find, as a factual
       matter, that although the parties seemingly allocated a preferential
       payment to resolve outstanding invoices relative to antecedent debt, their
       actual intent, as a factual matter, was to contemporaneously exchange
       payments (however allocated) for goods. But that was not the bankruptcy
       court's factual finding here, and its finding is supported by the evidence of
       record.

Bogdanov v. Avnet, Inc., No. 10-CV-543-SM, 2011 WL 4625698, at *10 (D.N.H. Sept. 30,

2011). This Court finds the reasoning of the district court in Bogdanov to be compelling

and is unpersuaded by the reasoning in Jannel. In the absence of any direct evidence of

the parties’ intent, the Court concludes that GRRC has failed in its burden of establishing

a defense to preference liability under § 547(c)(1).

              2. The Section 547(c)(2) Defense

       The U.S. Bankruptcy Appellate Panel of the First Circuit addressed the ordinary

course of business defense in PMC Mktg. Corp., stating:

       The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
       (“BAPCPA”) “significantly amended the ordinary course of business

                                             45
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37          Desc Main
                               Document      Page 46 of 50


      exception in § 547(c)(2).” In re Affiliated Foods, 750 F.3d at 717 (citation
      omitted). “The prior version required a creditor seeking to avoid preference
      liability to prove three elements: (i) that the preferential transfer paid a debt
      incurred in the ordinary course of the debtor's business; (ii) that it was
      ‘made in the ordinary course of business ... of the debtor and the transferee’;
      and (iii) that it was made ‘according to ordinary business terms.’ ” Id.
      (citations omitted). “While the preferred creditor must still prove that the
      debt was incurred in the ordinary course of the debtor’s business,” under
      amended § 547(c)(2), “the remainder of the test is now disjunctive.” Id. at
      718 (footnote omitted). The creditor must now “prove that the transfer
      either was made in the ‘ordinary course of [its] business’ with the debtor,
      or that it was made ‘according to ordinary business terms.’” Id. The former
      requirement is referred to as the “subjective test,” articulated in §
      547(c)(2)(A); the latter is known as the “objective test,” set forth in §
      547(c)(2)(B). Davis v. R.A. Brooks Trucking, Co. (In re Quebecor World
      (USA), Inc.), 491 B.R. 379, 385 (Bankr. S.D.N.Y. 2013) (citation omitted)
      (internal quotations omitted).

PMC Mktg. Corp., 543 B.R.at 356–57 (footnote omitted). As the court observed in PMC

Mktg Corp., “the hallmark of a payment in the ordinary course is consistency with prior

practice,” id. at 357, and “[t]he ‘consistency’ analysis requires the preference defendant

to establish a ‘baseline of dealing’ between the parties over a historical period,’ ‘which

should be ‘well before’ the preference period.’”           Id. at 358 (citations omitted).

Nevertheless, the U.S. Court of Appeals for the Tenth Circuit has observed:

      [A] first-time transaction can qualify for the exception. See Wood v. Stratos
      Prod. Dev., LLC (In re Ahaza Sys. Inc.), 482 F.3d 1118, 1125 (9th Cir. 2007)
      (“We agree that first-time transactions may satisfy the requirements of [the
      exception].”); Kleven v. Household Bank F.S.B., 334 F.3d 638, 642 (7th Cir.
      2003); Gosch v. Burns (In re Finn), 909 F.2d 903, 908 (6th Cir. 1990)
      (“Obviously every borrower who does something in the ordinary course of
      her affairs must, at some point, have done it for the first time.”). After all,
      the statute refers to the “ordinary course of business or financial affairs of
      the debtor and the transferee,” not between the debtor and the transferee.
      11 U.S.C. § 547(c)(2) (emphasis added); see Remes v. ASC Meat Imports, Ltd.
      (In re Morren Meat & Poultry Co.), 92 B.R. 737, 740 (Bankr. W.D. Mich.
      1988). Our interpretation also fits the purpose of the exception. As the Ninth
      Circuit wrote:

                                             46
 Case 17-01115      Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                                Document      Page 47 of 50




              With the “ordinary course of business” exception, Congress
              aimed not to protect well-established financial relations, but
              rather to “leave undisturbed normal financial relations,
              because [the exception] does not detract from the general
              policy of the preference section to discourage unusual action
              by either the debtor or his creditors during the debtor's slide
              into bankruptcy.”

       In re Ahaza Sys., Inc., 482 F.3d at 1125 (quoting Union Bank, 502 U.S. at 160,
       112 S.Ct. 527). And we agree with the Seventh Circuit that “‘the court can
       imagine little (short of the certain knowledge that its debt will not be paid)
       that would discourage a potential creditor from extending credit to a new
       customer in questionable financial circumstances more than the knowledge
       that it would not even be able to raise the ordinary course of business
       defense, if it is subsequently sued to recover an alleged preference.’”
       Kleven, 334 F.3d at 643 (quoting Warsco v. Household Bank F.S.B., 272 B.R.
       246, 252 (Bankr. N.D. Ind. 2002)).

Jubber v. SMC Elec. Prods., Inc. (In re C.W. Mining Co.), 798 F.3d 983, 989 (10th Cir. 2015).

       In view of those precepts, the Court concludes that GRRC established a baseline

of payments made by BGP before the preference period whereby BGP paid the full

amount of invoices that were between 5 and 16 days old. With respect to Check No. 1051

in the sum of $128,326.63, which GRRC received in the mail on April 22, 2016, together

with Invoice No. 56343 dated April 13, 2016, GRRC applied the payment to that invoice

consistent with its pre-preference period practice. The Court concludes that the nine day

interval also is consistent with the earlier intervals.

       The Plaintiff attempts to undermine Ray’s testimony that he was mistaken when

he stated in communications with BGP that Check No. 1051 was applied to invoices

predating the April 13, 2016 invoice. In view of GRRC’s trial balance and Ray’s demeanor

as a witness, the Court accepts his testimony that his controller applied the $128,326.63


                                              47
 Case 17-01115     Doc 111     Filed 05/10/19 Entered 05/10/19 13:29:37       Desc Main
                               Document      Page 48 of 50


payment in the same manner as the $48,144.00 payment and the $133,399.00 payment.

Ray was a knowledgeable and credible witness. The Plaintiff did not call GRRC’s

controller to challenge Ray’s testimony. Accordingly, the Court concludes that GRRC

satisfied its burden of proof under § 547(c)(2) with respect to the April 22, 2016 payment

in the sum of $128,326.63 that was mailed to GRRC. Although the baseline established

by GRRC was circumscribed owing to the limited number of payments made by BGP to

GRRC, the decision of the Tenth Circuit in In re CW Mining Co., which is consistent with

those of the Seventh and Ninth Circuits, establishes that even a first time transaction can

qualify for the exception. 798 F.3d at 989.

       The Court concludes, however, that GRRC did not satisfy its burden of proof with

respect to the payment of $150,000.00 that GRRC applied to old invoices. Ray picked up

Check No. 1042 in Boston after emailing Casey that GRRC was contemplating ceasing

production of race blocks in the absence of payment. While GRRC contends Ray’s

decision to pick up the payment in Boston was a mere coincidence as Ray was in Boston

to check out a new delivery location, the Court concludes that the circumstances

surrounding that payment are unlike the baseline and compel the conclusion that it was

not a transfer made in the ordinary course of business between the Debtor and GRRC.

              3. The Subsequent New Value Defense under Section 547(c)(4)

       The Court incorporates by reference its statement of applicable law set forth in

Cruickshank v. George R. Roberts Co. (In re Boston Grand Prix, LLC), 2018 WL 4030731,

at *8-9. In that decision, the Court concluded “that there is no dispute of material fact

that GRRC delivered 105 Race Blocks to the Debtor after the April 22, 2016 payments; that

                                              48
 Case 17-01115      Doc 111    Filed 05/10/19 Entered 05/10/19 13:29:37        Desc Main
                               Document      Page 49 of 50


the Race Blocks were not secured by an otherwise unavoidable security interest; and that

the Debtor did not make an otherwise avoidable transfer to, or for the benefit of GRRC.”

GRRC now raises a defense with respect to an additional 11 straight race blocks that were

delivered in the afternoon of April 22, 2016 after Ray picked up Check No. 1042 at

approximately 8:15 a.m. on April 22, 2016. The date for determining the time when new

value is provided by the creditor to the debtor is when the new value is delivered. See

Rifken v. Entec Distrib., LLC (In re Felt Mfg. Co., Inc.), No. 05-13724-JMD, 07-1170, 2009

WL 3348300, at *12 (Bankr. D.N.H. Oct. 16, 2009).

       Based upon Ray’s unrebutted testimony, this Court can easily infer that the 11

straight race blocks were part of the second set of deliveries made on April 22, 2016. The

drivers delivering the first set of race blocks would have left Maine between 4:00 and 4:30

a.m. on April 22, 2016, dropped off their loads and returned to Maine, thereafter

departing from Maine for Boston after reloading. Under any reasonable scenario, that

would have occurred after 8:15 a.m. when Ray picked up a check from the offices of BGP.

Accordingly, the Court finds that GRRC established an additional subsequent new value

defense with respect to the 11 race blocks delivered in the afternoon on April 22, 2016

with a value of $10,384.00, resulting in a total new value credit of $109,714.00.




                                             49
 Case 17-01115     Doc 111   Filed 05/10/19 Entered 05/10/19 13:29:37      Desc Main
                             Document      Page 50 of 50


VI. CONCLUSION

      In view of the foregoing, the Court shall enter a judgment in favor of the Trustee

in the sum of $40,286.00.

                                               By the Court,




                                               Joan N. Feeney
Dated: May 10, 2019                            United States Bankruptcy Judge




                                          50
